                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                :
JHL PHARMACEUTICALS, LLC, f/k/a                 :
BLU PHARMACEUTICALS, LLC, and                   :
BLU CARIBE, INC.,                               :
                                                :
       Plaintiffs/Counterclaim Defendants,      :
                                                :    C.A. No. 1-18-cv-00553-MN
       v.                                       :
                                                :
PURACAP LABORATORIES, LLC, and                  :
CARIBE HOLDINGS (CAYMAN) CO.,                   :
LTD.,                                           :
                                                :
       Defendants/Counterclaimants.             :

                    JOINT [PROPOSED] FINAL JURY INSTRUCTIONS

       Pursuant to Local Rule 51.1 the parties respectfully submit the following Joint [Proposed]

Final Jury Instructions.

Plaintiffs’ Counsel:                            Defendants’ Counsel

 /s/ Brian C. Ralston                            /s/ Adam V. Orlacchio
Brian C. Ralston (No. 3770)                     Adam V. Orlacchio (No. 5520)
POTTER ANDERSON CORROON LLP                     BLANK ROME LLP
Hercules Plaza, 6th Floor                       1201 N. Market Street, Suite 800
1313 N. Market Street                           Wilmington, Delaware 19801
Wilmington, DE 19899                            Tel: (302) 425-6400
Tel: (302) 984-6000                             orlacchio@BlankRome.com
bralston@potteranderson.com

Benjamin J. Lewis (admitted pro hac vice)       Jason A. Snyderman (admitted pro hac vice)
Amanda D. Reed (admitted pro hac vice)          John P. Wixted (admitted pro hac vice)
DENTONS BINGHAM GREENEBAUM LLP                  BLANK ROME LLP
101 South Fifth Street, Suite 3500              One Logan Square
Louisville, Kentucky 40202                      130 North 18th Street
Tel.: (502) 589-4200                            Philadelphia, Pennsylvania 19103-6998
ben.lewis@dentons.com                           Tel: (215) 569-5500
amanda.reed@dentons.com                         snyderman@blankrome.com
                                                jwixted@BlankRome.com
                                          TABLE OF CONTENTS

1.   GENERAL INSTRUCTIONS ..........................................................................................1

     1.1.     Final Instructions – General [JOINT] .................................................................1

     1.2.     Opinion Testimony [JOINT].................................................................................3

     1.3.     Read-Backs of Trial Testimony [JOINT] ............................................................4

     1.4.     Prior Sworn Statement [JOINT] ..........................................................................5

     1.5.     Prior Inconsistent Statement by Witness [JOINT] .............................................6

     1.6.     Credibility of Witnesses – Weighing Conflicting Testimony [JOINT] .............7

2.   BREACH OF CONTRACT ..............................................................................................8

     2.1.     Breach of Contract [joint] .....................................................................................8

     2.2.     Damages – Breach of Contract – General [JOINT] .........................................10

     2.3.     Reliance by the PuraCap Parties [DEFENDANTS’ PROPOSED] .................11

     2.4.     Recklessness and Intentional Misrepresentation [DEFENDANTS’
              PROPOSED] ........................................................................................................13

     2.5.     Prompt Notice [DEFENDANTS’ PROPOSED]................................................15

     2.6.     Procedure and Duty to Deliberate [JOINT] ......................................................16

     2.7.     Deadlock [JOINT]................................................................................................19
1.     GENERAL INSTRUCTIONS

       1.1.    FINAL INSTRUCTIONS – GENERAL [JOINT]

Ladies and Gentlemen:

       Now that you have heard all of the evidence, and the argument of the attorneys, it is my

duty to give you instructions as to the law applicable in this case.

       It is your duty as jurors to follow the law as stated in the instructions, and to apply that

law to the facts you find from the evidence.

       You are not to single out one instruction alone as stating the law. You must consider the

instructions as a whole.

       You are not to be concerned with the wisdom of any rule of law stated by the Court. You

must apply the law given in these instructions whether you agree with it or not.

       As I explained at the beginning of trial, it is your duty to determine the facts, and in doing

so you must consider only the evidence I have admitted in this case. The term “evidence”

includes the sworn testimony of the witnesses, live and by deposition, and the exhibits admitted

into the record. It is your own interpretation and recollection of the evidence that controls.

       You are permitted to draw reasonable inferences, deductions, and conclusions from the

testimony and exhibits which you feel are justified in light of your own common sense.

       In saying that you must consider all the evidence, I do not mean to suggest that you must

necessarily accept all of the evidence as true or accurate. You are the sole judges of the

credibility or believability of the evidence, including the credibility of the testimony of each

witness, and the weight to be given to the testimony of each witness.

       Also, this case should be considered and decided by you as an action between persons of

equal standing in the community, holding the same or similar stations in life. A corporation is

entitled to the same fair trial at your hands as an individual. A corporation acts through its

                                                  1
officers, employees, and agents, who are individuals. You should not consider the financial

resources of either party in making your decision.




                                                2
       1.2.    OPINION TESTIMONY [JOINT]1

       You have heard testimony containing opinions from [name of witness]. In weighing this

opinion testimony, you may consider [his/her] qualifications, the reasons for [his/her] opinions,

and the reliability of the information supporting those opinions, as well as the factors I have

previously mentioned for weighing the testimony of any other witness. The opinion of [name of

witness] should receive whatever weight and credit, if any, you think appropriate, given all the

other evidence in the case.


       In deciding whether to accept or rely upon the opinion of [name of witness], you may

consider any bias that [name of witness] may have, including any bias that may arise from

evidence that [name of witness] has been or will be paid for reviewing the case and testifying [or

from evidence that [name of witness] testifies regularly and makes a large portion of [his/her]

income from testifying in court].




1
  Source: MODEL    CIVIL JURY INSTRUCTIONS FOR THE DISTRICT COURTS OF THE THIRD CIRCUIT,
2.11 (2017).


                                                3
       1.3.    READ-BACKS OF TRIAL TESTIMONY [JOINT]2

       At your request, I have decided to have [a transcript of ] [describe the testimony] read

[provided] to you in order to assist you in your deliberations. I remind you that you must focus

on all of the testimony and evidence presented at the trial. You may not give undue weight to the

testimony that is read back to you [provided to you].




2
  Source: MODEL CIVIL JURY INSTRUCTIONS FOR THE DISTRICT COURTS OF THE THIRD CIRCUIT, 3.3
(2017).


                                                4
       1.4.    PRIOR SWORN STATEMENT [JOINT]3

       If you find that a witness made an earlier sworn statement that conflicts with witness’s

trial testimony, you may consider that contradiction in deciding how much of the trial testimony,

if any, to believe. You may consider whether the witness purposely made a false statement or

whether it was an innocent mistake; whether the inconsistency concerns an important fact or a

small detail; whether the witness had an explanation for the inconsistency; and whether that

explanation made sense to you.


       Your duty is to decide, based on all the evidence and your own good judgment, whether

the earlier statement was inconsistent; and if so, how much weight to give to the inconsistent

statement in deciding whether to believe the earlier statement or the witness’s trial testimony.




3
 Source: DELAWARE PATTERN JURY INSTRUCTIONS 23.2, Prior Sworn Statements (2006) (citing
3 DEVITT & BLACKMAR, FEDERAL JURY PRACTICE AND INSTRUCTIONS ' 73.09 (4th ed. 1987)).


                                                 5
       1.5.    PRIOR INCONSISTENT STATEMENT BY WITNESS [JOINT]4

       A witness may be discredited by evidence contradicting what that witness said, or by

evidence that at some other time the witness has said or done something, or has failed to say or

do something, that is inconsistent with the witness’s present testimony.


       It’s up to you to determine whether a witness has been discredited, and if so, to give the

testimony of that witness whatever weight that you think it deserves.




4
 Source: Delaware Pattern Jury Instructions 23.3, Prior Inconsistent Statement (2006) (citing 3
Devitt & Blackmar, Federal Jury Practice and Instructions ' 73.04 (4th ed. 1987)).


                                                6
       1.6.    CREDIBILITY OF WITNESSES – WEIGHING CONFLICTING
               TESTIMONY [JOINT]5

       You are the sole judges of each witness’s credibility. That includes the parties. You

should consider each witness’s means of knowledge; strength of memory; opportunity to

observe; how reasonable or unreasonable the testimony is; whether it is consistent or

inconsistent; whether it has been contradicted; the witnesses’ biases, prejudices, or interests; the

witnesses’ manner or demeanor on the witness stand; and all circumstances that, according to the

evidence, could affect the credibility of the testimony.


       If you find the testimony to be contradictory, you may try to reconcile it, if reasonably

possible, so as to make one harmonious story of it all. But if you can’t do this, then it is your

duty and privilege to believe the testimony that, in your judgment, is most believable and

disregard any testimony that, in your judgment, is not believable.




5
 Source: DELAWARE PATTERN JURY INSTRUCTIONS 23.9, Credibility of Witnesses - Conflicting
Testimony (2006) (citing 3 DEVITT & BLACKMAR, FEDERAL JURY PRACTICE AND INSTRUCTIONS
§ 73.01 (4th ed. 1987); 75A AM. JUR. 2d §§ 747, 749, 750).


                                                 7
2.      BREACH OF CONTRACT

        2.1.    BREACH OF CONTRACT6 [JOINT]

        The PuraCap Parties and the Blu Parties were parties to the Purchase Agreement and the

Escrow Agreement. The PuraCap Parties claim that the Blu Parties breached the Purchase

Agreement and that the PuraCap Parties were damaged as a result.

        To succeed on a claim for breach of contract, a party must establish by a preponderance

of the evidence:

                (1) a contractual obligation;

                (2) a breach of that obligations; and

                (3) resulting damages.

        Here, the PuraCap Parties claim that the Blu Parties breached the Purchase Agreement,

including Sections 4.6.4, 4.18.2, 4.18.10, and 2.2, by selling the subject property in a manner that

did not comply with the contract terms, as well as by not paying certain invoices. The PuraCap

Parties contend that their claim was timely because they submitted their claim within one-year as

required by the Parties’ contracts.      To succeed on these claims, the PuraCap Parties must

establish by a preponderance of the evidence, first that the Blu Parties owed the PuraCap Parties

certain obligations as to the condition of the subject property and payment of the invoices;

second, that the Blu Parties breached these obligations; and third, that the PuraCap Parties were

injured as a result.




6The Blu Parties maintain that certain of the subject property is not covered by the relevant
sections of the Purchase Agreement, and that this constitutes an issue of fact for the jury to
decide. Based on the Court’s prior ruling on the PuraCap Parties’ Motion in Limine to Preclude
Evidence or Argument Concerning Unambiguous Contract Language (D.N. 113-3), however,
this language is not included in this joint instruction.


                                                  8
       The Blu Parties deny these claims and contend that the PuraCap Parties did not suffer

injury under Section 10.1 of the Purchase Agreement, and that the PuraCap Parties failed to

provide notice to the Blu Parties promptly after obtaining actual knowledge of their claims under

Section 10.4.2 of the Purchase Agreement.

Source: DELAWARE PATTERN JURY INSTRUCTIONS 19.20, Breach of Contract Defined (2006)
        (modified); Interim Healthcare, Inc. v. Spherion Corp., 884 A.2d 513, 548 (Del. Super.
        Ct.), aff'd, 886 A.2d 1278 (Del. 2005) (identifying elements of breach of contract)




                                               9
       2.2.    DAMAGES – BREACH OF CONTRACT – GENERAL [JOINT]

       If you find that one party committed a breach of contract, the other party is entitled to

compensation in an amount that will place it in the same position it would have been if the

contract had been properly performed. The measure of damages is the loss actually sustained as

a result of the breach of the contract.

Source: DELAWARE PATTERN JURY INSTRUCTIONS 22.24, Measure of Damages –
Breach of Contract (2006).




                                              10
       2.3.    RELIANCE BY THE PURACAP PARTIES [DEFENDANTS’ PROPOSED]7

       The Parties’ Purchase Agreement included the Blu Parties’ representations and warranties

concerning the condition of Plaintiffs’ tangible property and real property, including the heating,

ventilation, air-conditioning, electrical, plumbing, water, fire alarm and structural systems and

components.

        In Section 12.6 of the Purchase Agreement, the Parties agreed that:

               “Notwithstanding the right of Buyers to investigate the Sellers and
               Owner, Purchased Assets, financial condition of the Sellers and
               otherwise, and notwithstanding any knowledge obtained or
               obtainable by Buyers as a result of such investigation, Buyers have
               the unqualified right to rely upon, and have relied upon, each of the
               representations and warranties made by Sellers and Owner in this
               Agreement or pursuant hereto (which are bargained for
               assurances).”

       Accordingly, under this provision, the PuraCap Parties had the unqualified right to rely

on the Blu Parties’ representations and warranties regarding the condition of the assets.        In

determining whether the Blu Parties breached their representations and warranties, you therefore

shall not take into account whether the PuraCap Parties knew or could have known about or



7 The Blu Parties object to this instruction to the jury, as a it mischaracterizes the issues and is
otherwise confusing and prejudicial. In order to assert a valid claim under the Indemnification
Provision of the Purchase Agreement, the PuraCap Parties were required to provide “prompt”
notice after obtaining actual knowledge of their claims. When the PuraCap Parties obtained
actual notice of their claims is a question for the jury. Thus, instruction the jury that knowledge
is irrelevant would be improper and unduly prejudicial.

        The PuraCap Parties believe that Section 12.6 of the Purchase Agreement—which is the
only one that states it was expressly bargained for by the parties—is of critical importance given
the Blu Parties’ attempt to argue that the PuraCap Parties’ ability to recover is limited by what it
learned or could have learned prior to Closing. This argument was expressly waived by the Blu
Parties when they agreed to this provision. The Blu Parties’ objection appears to be that the
inclusion of this instruction somehow limits their ability to argue about timely notice. It does
not. There is no reason why, just because the Blu Parties object to the timeliness of notice, that
the jury should not be fully aware that the Blu Parties expressly agreed to Section 12.6.


                                                11
investigated the condition of the assets that were sold. That is not relevant to the issue of

whether the Blu Parties breached the Purchase Agreement.

Source: Interim Healthcare, Inc. v. Spherion Corp., 884 A.2d 513, 548 (Del. Super.
        Ct.), aff'd, 886 A.2d 1278 (Del. 2005) (“the extent or quality of plaintiffs' due diligence
        is not relevant to the determination of whether [seller] breached its representations and
        warranties in the Agreement. To the extent [seller] warranted a fact or circumstance to
        be true in the Agreement, plaintiffs were entitled to rely upon the accuracy of the
        representation irregardless of what their due diligence may have or should have
        revealed. In this regard, [seller] accepted the risk of loss to the full extent of its
        indemnification commitments in the event its covenants were breached.”); Cobalt
        Operating, LLC v. James Crystal Enters., LLC, 2007 WL 2142926, at *28 (Del. Ch.
        July 20, 2007), aff'd without op., 945 A.2d 594 (Del. 2008) (“Having contractually
        promised [the buyer] that it could rely on certain representations, [the seller] is in no
        position to contend that [the buyer] was unreasonable in relying on [the seller's] own
        binding words.”); Akorn, Inc. v. Fresenius Kabi AG, No. CV 2018-0300-JTL, 2018
        WL 4719347, at *79 (Del. Ch. Oct. 1, 2018), aff'd, 198 A.3d 724 (Del. 2018) (same);
        Gloucester Holding Corp. v. U.S. Tape & Sticky Prod., LLC, 832 A.2d 116, 127–28
        (Del. Ch. 2003) (in claim for indemnification based on breach of representations and
        warranties, it was irrelevant whether reliance on those representations was justified).




                                                12
       2.4.    RECKLESSNESS AND INTENTIONAL MISREPRESENTATION
               [DEFENDANTS’ PROPOSED]8

       Under provisions of the Purchase Agreement, for the PuraCap Parties to recover

damages, the total of all of their damages claims must be at least $240,000. The PuraCap Parties

cannot recover more than $2,400,000, unless you find that the Blu Parties either acted recklessly

or made any intentional misrepresentation.

       Reckless conduct reflects a knowing disregard of a substantial and unjustifiable risk. It

amounts to an “I don’t care” attitude. Recklessness occurs when a person, with no intent to

cause harm, performs an act so unreasonable and so dangerous that he or she knows, or should

know, that harm will probably result.

Source: DEL. P.J.I. CIV. § 5.9 (2000) (Reckless Conduct Defined).

       In order to prove an intentional misrepresentation, the PuraCap Parties must establish that

the Blu Parties: (1) deliberately concealed a material past or present fact, or were silent in the

face of a duty to speak; (2) acted with knowledge of their wrongdoing; (3) intended to induce the

PuraCap Parties’ reliance upon the concealment; (4) caused the PuraCap Parties to rely upon the

concealment; and (5) caused damages to the PuraCap Parties as a result of the concealment.



8The Blu Parties object to this instruction because the PuraCap Parties have not pled a claim for
intentional or reckless misrepresentation. Indeed, no such claim exists in the PuraCap Parties’
May 4, 2018 Counterclaims; the PuraCap Parties did not include a reference to any such claim in
the Proposed Pre-Trial Order filed with this Court in May 2020; and the PuraCap Parties did not
include a reference to any such claim in the Amended Proposed Pre-Trial Order filed on March
24, 2021. To allow the PuraCap Parties to assert this claim on the eve of trial would be improper
and unduly prejudicial.

       The Blu Parties are incorrect that this instruction somehow relates to an independent
claim of the PuraCap Parties. Rather, this instruction relates to Section 10.6 of the Purchase
Agreement, which relates to the amount of recoverable damages that can be pursued for any
indemnification claim, and provides that the PuraCap Parties’ ability to recover such damages is
not limited when the Blu Parties have acted recklessly or made intentional misrepresentations.


                                               13
Source: Duffield Assocs. v. Meridian Architects & Eng’rs, LLC, 2010 Del. Super. LEXIS 293,
         *14 (defining the elements of intentional misrepresentation as “(1) deliberate
         concealment by the defendant of a material past or present fact, or silence in the face of
         a duty to speak; (2) that defendant acted with scienter; (3) an intent to induce plaintiff’s
         reliance upon the concealment; (4) causation; and (5) damages resulting from the
         concealment”).




                                                 14
       2.5.    PROMPT NOTICE [DEFENDANTS’ PROPOSED]9

       The Purchase Agreement requires that notice of the Indemnification Matter be provided

“promptly”. In assessing whether notice is prompt, you may consider all of the facts and

circumstances surrounding the Indemnification Matter and whether the Blu Parties were

prejudiced by the timing of the notice. [The burden is on the Blu Parties to prove that they were

prejudiced by the timing of the notice.]


Source: Falcon Streel Co., Inc. v. Maryland Cas. Co., 366 A.2d 512, 514 (Del. Super. 1976)
(indemnifying insurer must prove prejudice to avoid liability on indemnity claim based on
contention that notice was not provided “as soon as practicable”); Avaya, Inc. v. Charter
Commc’ns Holding Co., LLC, No. CVN14C-03-052JTVCCLD, 2014 WL 6675750, at *3 (Del.
Super. Nov. 10, 2014) (applying New York law, whether indemnification notice under parties’
agreement was “prompt” depends on the facts and circumstances and whether defendant “was
prejudiced by the timing of the tender”); State Farm Mut. Auto. Ins. Co. v. Johnson, 320 A.2d
345, 347 (Del. 1974) (for an indemnifying insurer to prevail on a defense that notice did not
comply with policy conditions, “the insurer has the burden of showing that it has thereby been
prejudiced”); see also Pharmacia Corp. v. Motor Carrier Servs. Corp., 309 F. App’x 666, 668 (3d
Cir. 2009) (where purchase agreement required party to “promptly provide written notice” and
New Jersey law applied, indemnifying party to contract was likewise required to demonstrate
prejudice to avoid liability).




9The Blu Parties object to this instruction as repetitive and otherwise mischaracterizing the terms
of the Purchase Agreement. As stated, the instruction improperly suggests the weight the jurors
should give to the promptness inquiry and improperly attempts to shift the burden of proof to the
Blu Parties. The Court has previously ruled that whether the PuraCap Parties provided prompt
notice is a question of fact for the jury to decide; the language relevant to the factual inquiry is
located in the Purchase Agreement; and an instruction expanding the inquiry is improper.

        The PuraCap Parties believe that under Delaware law, any notice requirement must be
interpreted in light of all the facts and circumstances, and it would be the Blu Parties’ burden to
demonstrate that they were prejudiced by any alleged delay. That law is clearly set forth in the
authorities provided in this proposed instruction.


                                                15
       2.6.      PROCEDURE AND DUTY TO DELIBERATE [JOINT]10

       That concludes the part of my instructions on the law. With respect to your deliberations

in the jury room, you must abide by the following rules while deliberating and returning your

verdict:

       First, when you go to the jury room, you may take with you these instructions, your

notes, and the exhibits that the Court has admitted into evidence. You should select one member

of the jury as your foreperson. That person will preside over the deliberations and speak for you

here in Court.

       Second, it is your duty as jurors to decide what the facts are from the evidence that you

saw and heard here in Court. Deciding what the facts are is your job, not mine, and nothing that I

have said or done during this trial was meant to influence your decision about the facts in any

way.

       Your other duty is to take the law that I give you, apply it to the facts, and decide if the

parties have established their claims by a preponderance of the evidence. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.

       As jurors, you have a duty to consult with each other and to deliberate with the intention

of reaching a verdict. Each of you must decide the case for yourself, but only after a full and


10
  Adapted from Model Civ. Jury Instr. 3d Cir., § 3.10 General Instructions for Use at End of
Trial—Deliberations

                                               16
impartial consideration of all of the evidence with your fellow jurors. Listen to each other

carefully. In the course of your deliberations, you should feel free to re-examine your own views

and to change your opinion based upon the evidence. But you should not give up your honest

convictions about the evidence just because of the opinions of your fellow jurors. Nor should you

change your mind just for the purpose of obtaining enough votes for a verdict.

        When you start deliberating, do not talk to the jury officer, to me or to anyone but each

other about the case. During your deliberations, you must not communicate with or provide any

information to anyone by any means about this case. You may not use any electronic device or

media, such as a cell phone or computer of any kind; the internet, any internet service, or any

text or messaging service; or any internet chat room, blog, website, or social networking service,

to communicate to anyone any information about this case or to conduct any research about this

case.

        You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom. Information on the internet or available through social media might be wrong,

incomplete, or inaccurate. Information that you might see on the internet or on social media has

not been admitted into evidence and the parties have not had a chance to discuss it with you. You

should not seek or obtain such information and it must not influence your decision in this case.

        If you have any questions or messages for me, you must write them down on a piece of

paper, have the foreperson sign them, and give them to the jury officer. The officer will give

them to me, and I will respond as soon as I can. I may have to talk to the lawyers about what you

have asked, so it may take some time to get back to you.




                                                17
       One more thing about messages. Never write down or tell anyone how you stand on your

votes. For example, do not write down or tell anyone that a certain number is voting one way or

another. Your votes should stay secret until you are finished.

       Your verdict must represent the considered judgment of each juror. In order for you as a

jury to return a verdict, each juror must agree to the verdict. Your verdict must be unanimous.

       A form of verdict has been prepared for you. It has a series of questions for you to

answer. You will take this form to the jury room and when you have reached unanimous

agreement as to your verdict, you will fill it in, and have your foreperson date and sign the form.

You will then return to the courtroom and your foreperson will give your verdict. Unless I direct

you otherwise, do not reveal your answers until you are discharged. After you have reached a

verdict, you are not required to talk with anyone about the case unless I order you to do so.

       Once again, I want to remind you that nothing about my instructions and nothing about

the form of verdict is intended to suggest or convey in any way or manner what I think your

verdict should be. It is your sole and exclusive duty and responsibility to determine the verdict.




                                                18
       2.7.    DEADLOCK [JOINT]11

       It is your duty as jurors to consult with one another and to deliberate with a view toward

reaching an agreement, if you can do so consistent with your individual judgments. Each of you

must decide the case for yourself, but you should do so only after a consideration of the case

with your fellow jurors, and you must be open to their opinions. You should not be influenced to

vote a certain way, however, by the single fact that a majority of the jurors, or any of them, will

vote in a certain way. In other words, you should not surrender your honest convictions

concerning the effect or weight of the evidence for the mere purpose of returning a verdict, or

solely because of the opinions of the other jurors.

       In the course of your deliberations you should not hesitate to reexamine your own views,

and to change your opinion if you are convinced that those views are wrong. To reach a

unanimous result you must examine the questions submitted to you openly and frankly, with

proper regard for the opinions of others and with a willingness to reexamine your own views.

       Remember that you are not partisans; you are judges — judges of the facts. Your only

interest is to seek the truth from the evidence. You are the judges of the credibility of the

witnesses and the weight of the evidence.

       If you should fail to agree on a verdict, the case is left open and must be resolved at a

later time. There is no reason to think that another trial would be conducted in a better way or

that a different jury would decide it any better. Any future jury must be selected in the same

manner and from the same source as you.

       We try cases to dispose of them and to reach a common conclusion if it is consistent with

the conscience of each member of the jury. I suggest that, in deliberating, you each recognize


11
  Source: MODEL CIVIL JURY INSTRUCTIONS FOR THE DISTRICT COURTS OF THE THIRD CIRCUIT, 3.4
(2017).

                                                 19
that you are not infallible, that you listen to the opinions of the other jurors and that you do so

carefully with a view to reaching a common conclusion, if you can. You may take all the time

that you feel is necessary.

       I remind you that in your deliberations you are to consider the instructions I have given

you as a whole. You should not single out any part of any instruction, including this one, and

ignore others. They are all equally important.

       You may now retire and continue your deliberations.




                                                 20
